Filed 8/16/16 In re L.C. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re L.C., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
                                                                         E065392
         Plaintiff and Respondent,
                                                                         (Super.Ct.No. J225972)
v.
                                                                         OPINION
L.C.,

         Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Barbara A.

Buchholz, Judge. Affirmed.

         Cindy Brines, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
         A juvenile wardship petition was filed against defendant and appellant L.C.

(minor), pursuant to Welfare and Institutions Code section 602. The petition alleged that

minor committed the crime of assault by means likely to produce great bodily injury.

(Pen. Code, § 245, subd. (a)(4), count 1.) A juvenile court found the allegation true and

committed minor to the Gateway Program. Minor subsequently violated his probation

terms numerous times. Thus, the court committed him to the Division of Juvenile Justice

(DJJ).

         Minor filed a timely notice of appeal. We affirm.

                    FACTUAL AND PROCEDURAL BACKGROUND

         Previous Petitions

         On March 3, 2009, a Welfare and Institutions Code section 602 petition was filed

against minor, alleging that he possessed a weapon (locking blade knife) on school

grounds. (Pen. Code, § 626.10, subd. (a), count 1.) Minor denied the allegation, and the

court found exceptional circumstances existed and granted him informal probation in his

mother’s custody. (Welf. & Inst. Code, § 654.2.)

         On April 30, 2009, minor’s petition was amended to allege that count 1 was a

misdemeanor and to add one count of vandalism. (Pen. Code, § 594, subd. (b)(1), count

2.) The court subsequently dismissed count 2, and minor admitted the allegation in count

1. The court declared minor a ward and placed him on formal probation in his mother’s

custody.



                                              2
       On June 5, 2009, another Welfare and Institutions Code section 602 petition was

filed, alleging that minor was carrying a dirk or dagger. (Pen. Code, § 12020, subd.

(a)(4).) Minor admitted the allegation and the court found it true. The court continued

minor on probation in his mother’s custody.

       On October 1, 2009, a probation violation petition was filed, alleging that minor

disobeyed his curfew and failed to attend school regularly. Minor admitted the allegation

that he failed to attend school regularly, and the court dismissed the other allegation. The

court ordered him to serve 30 days in juvenile hall.

       On December 15, 2009, another probation violation petition was filed, alleging

that minor again failed to attend school regularly. Minor admitted the allegation, and the

court ordered him to serve 30 days in juvenile hall.

       On March 3, 2010, a third probation violation petition was filed. Minor admitted

the allegation that he failed to return home by his curfew. The matter was continued to

March 19, 2010, for disposition.

       However, on March 18, 2010, a subsequent Welfare and Institutions Code section

602 petition was filed, alleging that minor committed the crimes of burglary (Pen. Code,

§ 459, count 1) and vandalism with over $400 of damage (Pen. Code, § 594, subd. (b)(1),

count 2). Minor admitted the vandalism allegation, and the court dismissed count 1. The

court continued him as a ward and placed him in a foster care facility. Minor was

returned to his mother’s custody on February 17, 2011, on terms of probation.



                                              3
        On April 28, 2011, a probation violation petition was filed, alleging that minor

violated four probation terms. The court found true the allegation that minor violated his

curfew, and it dismissed the other allegations. The court then placed him in a foster care

facility.

        On August 8, 2011, another probation violation petition was filed, alleging that

minor left his placement facility without permission. Minor admitted the violation, and

the court placed him in a different facility.

        On October 11, 2011, another probation violation petition was filed, alleging that

minor left his placement facility without permission again. Minor admitted the allegation

as true, and the court continued the matter for disposition.

        Prior to disposition, on December 16, 2011, a subsequent Welfare and Institutions

Code section 602 petition was filed, alleging that minor committed the crime of being in

possession of a weapon while being confined in a penal institution (Pen. Code, § 4502,

subd. (a), count 1) and bringing or sending contraband into a juvenile facility (§ 871.5,

subd. (a), count 2). Minor admitted the allegation in count 2, and the court dismissed

count 1. The court then placed minor in another foster care facility. After successfully

completing the placement, the court placed minor in his mother’s custody on probation,

on August 10, 2012.

        On October 23, 2012, a probation violation petition was filed, alleging that minor

possessed a dangerous or deadly weapon. The court found true the allegation and

ordered minor to serve 30 days in juvenile hall.

                                                4
       On December 24, 2012, a subsequent Welfare and Institutions Code section 602

petition was filed, alleging evasion of an officer with willful disregard (Veh. Code, §

2800.2, subd. (a), count 1), unlawful taking or driving of a vehicle (Veh. Code, § 10851,

subd. (a), count 2), and assault upon a peace officer or firefighter (Pen. Code, § 245,

subd. (c), count 3). Minor admitted count 1, and the court dismissed counts 2 and 3. The

court placed him in a foster care facility. After successfully completing the placement,

the court placed him in his mother’s custody on probation, on September 27, 2013.

       On December 13, 2013, a subsequent Welfare and Institutions Code section 602

petition was filed, alleging that minor was in possession of a controlled substance (Health

& Saf. Code, § 11377, subd. (a), count 1), was in possession of live ammunition (Pen.

Code, § 29650, count 2), and street terrorism (Pen. Code, § 186.22, subd. (a), count 3).

Minor admitted count 1, and the court found the allegation true. The court dismissed the

other counts. The court then found that the prior dispositions had failed and thus

committed him to Gateway with the total available confinement time of five years eight

months. He was transported there on January 7, 2014.

       On January 23, 2014, a subsequent Welfare and Institutions Code section 602

petition was filed, alleging that, on or about January 5, 2014, minor committed the crime

of assault by means likely to produce great bodily injury. (Pen. Code, § 245, subd.

(a)(4).) The parties agreed to amend the petition to add battery with serious bodily injury

(Pen. Code, § 243, subd. (d), count 2). Minor admitted count 2, and the court ordered

him removed from Gateway.

                                             5
       Current Petition

       Pending disposition, on March 27, 2014, the current Welfare and Institutions Code

section 602 petition was filed, alleging that minor committed the crime of assault by

means likely to produce great bodily injury. (§ 245, subd. (a)(4), count 1.) The court

held a jurisdiction hearing, and a probation officer testified that she observed minor

attack another minor at the detention facility. The court found true the allegation and

recommitted minor to Gateway on conditions of probation. The court subsequently

found minor in violation of his probation terms several times. Following the

recommendation of the probation department, the court committed minor to the DJJ,

based on the section 245, subdivision (a)(4), offense.

                                      DISCUSSION

       Minor appealed and, upon his request, this court appointed counsel to represent

him. Counsel has filed a brief under the authority of People v. Wende (1979) 25 Cal.3d

436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of the case

and a few potential arguable issues: (1) whether the court abused its discretion in

imposing a DJJ commitment for a probation violation; (2) whether the court abused its

discretion in imposing a DJJ commitment; (3) whether there was substantial evidence to

prove minor committed the crime of assault by means likely to produce great bodily

injury; and (4) whether the court abused its discretion in admitting evidence that two

other minors attacked the victim, since minor was not charged with personal infliction of



                                             6
great bodily injury by acting in concert. Counsel has also requested this court to

undertake a review of the entire record.

       We offered minor an opportunity to file a personal supplemental brief, which he

has not done.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

conducted an independent review of the record and find no arguable issues.

                                      DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                               HOLLENHORST
                                                                         Acting P. J.


We concur:


McKINSTER
                          J.


MILLER
                          J.




                                             7